Citation Nr: 0427742	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  99-19 900	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a fracture of the left ankle, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Army 
from July 1982 to October 1986.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1999 rating decision issued by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied an evaluation in excess of 20 
percent for the appellant's left ankle disability.  The Board 
remanded the case in August 2001 for the completion of 
additional development.  The case was returned to the Board 
for appellate review by the RO in Oakland, California as the 
appellant now lives in that state.


FINDINGS OF FACT

1.  The appellant's left distal fibula fracture residuals 
with ankle disability is manifested by complaints of constant 
pain exacerbated by use and objective evidence of a mild left 
antalgic gait, tenderness on palpation, swelling, mild 
atrophy of the left leg, pain on motion, moderate to severe 
limitation of motion and an additional 25 percent loss of 
functional capacity during flare-ups.  

2.  There is no radiographic evidence of any degenerative 
changes and there is no clinical evidence of any lateral 
instability of the left ankle.

3.  The left ankle fracture residuals include a scar that is 
tender and painful, but not repeatedly ulcerated; it is not 
shown to impair any function of the ankle.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for the 
appellant's left ankle joint disability have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, Diagnostic Code 5262 
(2003).

2.  A separate 10 percent disability evaluation for the 
surgical scarring of the left ankle is warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7804 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that his left ankle disability is more 
severely disabling than the current evaluation reflects.  He 
maintains that his left ankle condition warrants an 
evaluation in excess of the currently assigned 20 percent 
rating.  The appellant testified at his June 2000 personal 
hearing that he suffered from constant left ankle pain that 
affected his ability to stand and to walk.  See Hearing 
Transcript p. 2.  The appellant further testified that he had 
left ankle stiffness and that he had to take medication for 
pain and swelling.  See Hearing Transcript pp. 1-3.  He said 
that his ankle gave out at least once a day.  See Hearing 
Transcript p. 3.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The medical evidence of record includes VA treatment records 
dated between January 1998 and December 2003.  In January 
1998, the appellant complained of left lower extremity pain 
and swelling.  On physical examination of the left leg no 
swelling was found.  In March 1998, the appellant was seen 
for an orthopedic consultation; he complained of some lateral 
left ankle pain.  On physical examination, the appellant 
exhibited tenderness to palpation and some peroneal 
tendinitis.  Radiographic examination revealed an old healed 
fracture of the lateral malleolus with a normal ankle 
mortise.  A year later, radiographic examination revealed 
that the ankle joint was intact and unremarkable.  No 
arthritic changes were seen.  In January 2000, the appellant 
sought treatment for complaints of constant left ankle pain.  
On physical examination, the bilateral ankles were symmetric.  
The appellant demonstrated discomfort on all left ankle 
ranges of motion with no significant limitation.  
Radiographic examination completed in May 2000 revealed a 
linear density in the distal tibia that may represent bone 
infarct.  This was also described as a stress line that may 
be related to trauma or chronic stress.  There was no 
articular ankle abnormality; the soft tissues were normal.  
In August 2000, the appellant complained of chronic left 
ankle pain.  On physical examination, the extremities were 
within normal limits.  In February 2003, the appellant denied 
a history of dislocations and complained of chronic left 
ankle pain.  On physical examination, there was no extremity 
edema.  The appellant demonstrated slightly decreased range 
of motion of the left ankle.  In December 2003, the appellant 
continued to complain of left ankle pain.  He denied lower 
extremity edema.  On physical examination, the left ankle was 
tender, but not significantly swollen.

The appellant underwent a VA medical examination in March 
1999; he complained of progressive pain, weakness, stiffness 
and swelling, as well as decreased endurance.  He reported 15 
flare-ups per month, with each lasting from 8-10 hours and 
with pain 10/10; the pain was described as 6/10 normally.  
The appellant said that the precipitating factors included 
weather changes, work, activity and twisting.  He denied 
dislocations and recurrent subluxation.  He said that he had 
missed about seven days of work in the prior year due to the 
ankle disability and that the left ankle affected his 
activities of daily living.  On physical examination, the 
appellant exhibited a trace antalgic gait on the left.  There 
was no edema or erythema.  Sensory testing was intact in the 
lower left extremity.  Dorsiflexion was limited to 10 degrees 
without pain and 20 degrees with pain.  Plantar flexion was 
limited to 20 degrees without pain and 30 degrees with pain.  
No varus or valgus angulation was observed.  There was no os 
calcis.  Radiographic examination was negative for 
degenerative arthritis.

The appellant underwent another VA medical examination in 
September 2000; the examiner noted that the appellant was 
able to do all activities of daily living, that he was able 
to drive, climb stairs and walk one-half mile.  On physical 
examination, there was no swelling.  There was some 
tenderness of the lateral aspect.  The examiner stated that 
the range of motion of the left ankle was normal with 20 
degrees of extension, 40 degrees of flexion, 15 degrees of 
pronation and 30 degrees of supination.  The appellant 
underwent an MRI examination of his left ankle; a small ankle 
joint effusion was demonstrated.  All ligaments, except the 
anterior tibiofibular ligament that was somewhat indistinct, 
were intact.  No acute bony abnormalities were seen about the 
left ankle joint.  There was a linear sclerotic density at 
the distal end of the tibia.

The appellant most recently underwent a VA medical 
examination in March 2004; he complained of constant left 
ankle pain that limited his ability to ambulate.  The 
examiner reviewed the claims file.  On physical examination, 
the appellant exhibited ambulation with a mild antalgic gait 
favoring the left ankle.  The left ankle was one-and-a-half 
centimeters bigger in circumference than the right ankle.  
The left ankle was moderately swollen.  There was a nine-
centimeter scar on the lateral aspect of the left ankle that 
was mildly tender in the inferior-most aspect.  There was 
mild atrophy of the left lower leg.  The appellant 
demonstrated 25 degrees of dorsiflexion, five degrees of 
plantar flexion, 15 degrees of inversion and five degrees of 
eversion.  The examiner noted that the appellant's left ankle 
function was limited by fatigue and weakness and that pain 
was the primary limiting factor.  The examiner opined that 
aggravation of the ankle disability would cause a 25 percent 
worsening in that, during flare-ups, the appellant would 
experience moderate to moderately severe worsening of his 
occupational function.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which provided that a 
veteran may not be rated separately for the described 
conditions.  The Court held that the conditions were to be 
rated separately under 38 C.F.R. § 4.25, unless they 
constituted the "same disability" or the "same manifestation" 
under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical 
element cited was "that none of the symptomatology for any 
one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Id. at 262. 

The applicable regulations contain a number of provisions 
relating to the ankle joint.  The RO has evaluated the 
appellant's left ankle disability as 20 percent disabling 
under Diagnostic Code 5262.  Under Diagnostic Code 5262, 
impairment of the tibia and fibula with malunion resulting in 
moderate knee or ankle disability may be assigned a 20 
percent evaluation.  A 30 percent evaluation requires 
malunion with marked knee or ankle disability.  A 40 percent 
evaluation may be assigned for impairment of the tibia and 
fibula with nonunion and loose motion, requiring a brace.  
Since radiographic findings do not demonstrate any nonunion 
of the fracture site, the appellant's left ankle disability 
cannot be reasonably characterized as indicative of nonunion 
of the tibia and fibula.  38 C.F.R. Part 4, Code 5262.  

However, the medical evidence of record does document the 
presence of an antalgic gait, a deformity of the distal tibia 
(suggesting malunion), swelling, left lower leg atrophy, 
moderate to moderately severe limitation of motion and pain 
on motion that are related to the service-connected left 
ankle disability.  It thus appears that the degree of 
disability present is between moderate and marked, but 
probably is closer to marked disability in the Board's 
judgment, especially in light of the March 2004 VA 
examination report of pain and 25 percent additional 
decreased function due to pain on flare-ups, which occur 
quite frequently.  38 C.F.R. §§ 4.1, 4.10, 4.40.  In 
consideration of the provisions of 38 C.F.R. § 4.7, the 
appellant's disability more nearly approximates the criteria 
for the 30 percent rating under Diagnostic Code 5262, 
especially when considered in the context of 38 C.F.R. 
§ §§ 4.1, 4.10, 4.40, 4.45, and 4.59.  A separate rating for 
arthritis would not be warranted in this case- even if there 
were some radiographic evidence of left ankle arthritis- 
because the limitation of motion has already been considered 
in the rating assigned.  Considering the provisions of 
38 C.F.R. §§ 4.7, 4.10 and 4.40, in conjunction with the 
appellant's gait impairment, limited motion, left lower leg 
atrophy, ankle swelling and tenderness and chronic pain, plus 
a clinical finding of an additional 25 percent impairment on 
flare-up, the Board finds that an evaluation of 30 percent 
for a marked ankle disability is warranted, but no more.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  

The Board has considered whether other Diagnostic Codes 
relating to the ankle could be used to award an evaluation in 
excess of the 30 percent granted under Diagnostic Code 5262.  
The appellant's ankle disability could be evaluated under the 
criteria for ankylosis as specified in Diagnostic Code 5270, 
but ankylosis has not been shown.

Under Diagnostic Code 5270, ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion 
or eversion deformity warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.  The Board notes 
that the clinical findings of record do not disclose that the 
appellant has ankylosis of the left ankle.  As such, 
Diagnostic Code 5270 is not for application in evaluating the 
left ankle pathology.

Consideration has also been given to the possibility of the 
assignment of a separate rating for the left ankle surgical 
scarring.  In this case, the presence of a tender scar has 
been demonstrated.  The March 2004 VA examination showed that 
the scar on the lateral aspect of the appellant's left ankle 
was tender in the inferior-most aspect.  Consequently, with 
resolution of reasonable doubt in the veteran's favor, a 
separate 10 percent rating for the appellant's left ankle 
scarring can be awarded.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002); 67 Fed. Reg. 49590 (July 31, 2002).  
Criteria in effect when the veteran filed his claim and as 
amended in July 2002, allow for a 10 percent rating for a 
superficial scar that is painful.  Although the examiner 
described the veteran's scar as tender, it appears that this 
symptom is tantamount to the scar being painful.  It also 
appears that this scar is not otherwise symptomatic or of 
such a size as to warrant greater than a 10 percent rating.  
Id.  Moreover, there is no suggestion that the scar affects 
function of the joint in any manner not already contemplated 
by the 30 percent rating awarded above.  

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the left ankle 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected left ankle joint disability or scar has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for ankle disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any hospitalization for his 
left ankle disability, and he has not demonstrated marked 
interference with employment not contemplated by the 
schedule.  The appellant has not offered any objective 
evidence of any symptoms due to the left ankle disability 
that was not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of an extraschedular 
rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his rating claim.  In the July 1999 
Statement of the Case (SOC) and the March 2001 Supplemental 
Statement of the Case (SSOC), the RO informed the appellant 
about what the evidence had to show to establish entitlement 
to a higher rating for the disability at issue.  The RO 
informed the appellant of VA's duty to assist and what kinds 
of evidence the RO would help obtain in a letter sent to him 
in August 2001, and also in the March 2001 and March 2004 
SSOCs.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was informed about the 
provisions of the VCAA in the SSOC issued in March 2001 and 
in the RO letter of April 2004.  The appellant did not 
provide any information to VA concerning treatment records 
that he wanted the RO to obtain for him that were not 
obtained.  In July 2004, the appellant was informed via an RO 
letter that he could submit more evidence to the Board; no 
evidence was thereafter submitted.  Therefore, there is no 
duty to assist that was unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim at issue have been 
properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a rating of 30 percent, but no 
more, for the left ankle joint disability is granted.

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a separate 10 percent 
evaluation for a left ankle surgical scar is granted.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



